DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 5-8, 14, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Mol Cell, 2017, cited by applicants) in view of Harrer et al (BMC Cancer, 2017) and Oberli et al (Nano Lett., 2017).  This rejection is maintained for reasons made of record in the Office Actions dated 3/24/2022, 7/22/2022 and for reasons set forth below.
	The claims have been amended to recite non-human 3’ and 5’ group I intron fragments.  Chen et al teach their circRNA’s to comprise 3’ and 5’ group I intron fragments for reasons of record.  Further, said intron fragments are derived from T4 bacteriophage and thus they are “non-human”.  See, e.g., Fig. 1A of Chen et al.
Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive.  Applicants essentially assert that Chen et al do not teach non-human group I intron fragments.  Such is not convincing for the reasons set forth above.  That is, the group I intron fragments taught by Chen et al are bacteriophage introns and thus are “non-human”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,  5-8, 14, 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8-12, 16-21 of U.S. Patent No. 11,203,767 in view of Oberli et al (Nano Lett., 2017). The ‘767 claims do not recite that the transfer vehicle/nanocarrier comprises an ionizable lipid, a structural lipid and a PEG modified lipid. 
Claims 1, 2, 5-8, 14, 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 24-26 of copending Application No. 17/374,497 in view of Oberli et al (Nano Lett., 2017). The ‘497 claims do not recite that the transfer vehicle/nanocarrier comprises an ionizable lipid, a structural lipid and a PEG modified lipid. 
Claims 1, 2, 5-8, 14, 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, 18, 20, 30, 63, 64 of copending Application No. 16/432,177 in view of Oberli et al (Nano Lett., 2017) and Harrer et al (BMC Cancer, 2017). The ‘177 claims do not recite a CAR transgene or that the transfer vehicle/nanocarrier comprises an ionizable lipid, a structural lipid and a PEG modified lipid. 
These rejections are maintained for reasons made of record in the Office Actions dated 3/24/2022, 7/22/2022 and for reasons set forth below.

Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive.  Applicants essentially assert that the rejections be held in abeyance.  Hence, the rejections stand.
Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633